DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 and 12/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 7, 9 and claims dependent thereon are objected to because of the following informalities:  the word “indicting” is used in each claim.  It is believed that the word was intended to be “indicating”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 6, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20090067675 (Tan et al) in view of US Patent Application Publication No. 20110050482 (Nanami).
	Regarding claim 1, Tan et al. discloses: “a method for detecting an obstacle ([ABSTRACT]: “A method for determining whether a target vehicle in front of a host vehicle intends to change lanes using radar data and image data”), comprising: detecting, by a camera (FIG. 1: 14; [0034]: “an image sequence from the camera 14 of FIG. 1 is processed for detecting the boundaries of the lane”), a left road boundary line and a right road boundary line of a road ([0035]: “A lane is defined as a stretch of the road with lane boundaries on either side”) on which a vehicle is located ([0010]: “processing the image data to detect the boundaries of a lane of the host vehicle”).
	However, Tan et al. does not clearly disclose the remaining limitations of the claim. To that end, Nanami discloses: “detecting, by a millimeter-wave radar (Fig. 1: 14; [0023]: The object detecting device 10, which is a device for detecting a predetermined target object (an obstacle such as another vehicle or a fallen object), comprises a monocular camera 12, a millimeter-wave radar 14, and an object detecting unit 16”), position points of candidate obstacles in front of a vehicle ([0025]: “The millimeter-wave radar 14 is a radar detecting unit attached nearby the monocular camera 12 at the front of the vehicle to detect a an object ahead of the vehicle. The millimeter-wave radar 14 …  acquires detection point data including data of the distance to an object existing in the range by detecting a wave reflected therefrom”); separating the position points of the candidate obstacles according to the left road boundary line and the right road boundary line of the road on which the vehicle is located (FIG. 1: 20; FIG. 2: S2, S3; [0036]: “at step S3, the camera ECU 20 determines whether each detection point data grouped at step S2 corresponds to the image portion of the target object searched at step S1. If the grouped detection point data and the image portion of the target object exist in an overlapping position in the image data, the camera ECU 20 determines that the grouped detection point data corresponds to the target object and proceeds to step S4. On the other hand, the camera ECU 20 terminates the processing if none of the grouped detection point data corresponds to the image portion of the target object”), and extracting position points between the left road boundary line and the right road boundary line (FiG. 1: 20, 24; [0028]: “The camera ECU 20 extracts detection point data corresponding to the target object from the large amount of detection point data acquired from the millimeter-wave radar 14”; FIG. 1: 24; [0031]: “As shown in FIG. 1, the camera ECU 20 comprises an image portion search means 22, a detection point extracting means 24; FIG. 2: S2, S3; [0036]: “detection point data corresponding to the target object is extracted by the processing of steps S2 and S3, steps S2 and S3 correspond to the detection point extracting means 24”); projecting the position points between the left road boundary line and the right road boundary line onto an image (FIG. 1: 20; FIG. 2: S3; [0035]: “The camera ECU 20 performs coordinate transformation from the coordinate system of the millimeter-wave radar 14 to the coordinate system of the monocular camera 12, for each of the grouped detection point data, and calculates, for each of the detection point data, a corresponding position p in the image data G”); and detecting, based on projection points of the position points on the image, a target obstacle in front of the vehicle” (FIG. 2: S9; [0046]: Next, at step S9, the DSS ECU 30 calculates information relating to the target object, based on the detection point data and the image data. In other words, the DSS ECU 30 calculates information such as the position and width of the target object from the direction data and the distance data included in the detection point data corresponding to the target object”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Tan et al. with the invention of Nanami in order to provide millimeter-wave radar data that identifies detection points to be used  see Nanami @ [0023]).
	With respect to claim 6, Tan et al. discloses: “an apparatus (FIG. 1: 20) for detecting an obstacle, comprising: at least one processor (FIG. 1: 22); and a memory storing instructions (FIG. 1: 28, 29), the instructions, when executed by the at least one processor, cause the at least one processor to perform operations ([0033]: “The computer readable medium 28 can also be used for storing the instructions of the system 10 to be executed by the one or more processors 22, including an operating system, such as the Windows or the Linux operating system. The computer readable medium 29 can include a combination of volatile memory, such as RAM memory, and non-volatile memory, such as flash memory, optical disk(s), and/or hard disk(s)”), the operations comprising: detecting, by a camera (FIG. 1: 14; [0034]: “an image sequence from the camera 14 of FIG. 1 is processed for detecting the boundaries of the lane”), a left road boundary line and a right road boundary line of a road ([0035]: “A lane is defined as a stretch of the road with lane boundaries on either side”) on which a vehicle is located” ([0010]: “processing the image data to detect the boundaries of a lane of the host vehicle”). 
	In addition, Nanami discloses: “detecting, by a millimeter-wave radar (Fig. 1: 14; [0023]: The object detecting device 10, which is a device for detecting a predetermined target object (an obstacle such as another vehicle or a fallen object), comprises a monocular camera 12, a millimeter-wave radar 14, and an object detecting unit 16”), position points of candidate obstacles in front of a vehicle ([0025]: “The millimeter-wave radar 14 is a radar detecting unit attached nearby the monocular camera 12 at the front of the vehicle to detect a an object ahead of the vehicle. The millimeter-wave radar 14 …  acquires detection point data including data of the distance to an object existing in the range by detecting a wave reflected therefrom”); separating the position points of the candidate obstacles according to the left road boundary line and the right road boundary line of the road (FIG. 1: 20; FIG. 2: S2, S3; [0036]: “at step S3, the camera ECU 20 determines whether each detection point data grouped at step S2 corresponds to the image portion of the target object searched at step S1. If the grouped detection point data and the image portion of the target object exist in an overlapping position in the image data, the camera ECU 20 determines that the grouped detection point data corresponds to the target object and proceeds to step S4. On the other hand, the camera ECU 20 terminates the processing if none of the grouped detection point data corresponds to the image portion of the target object”), and extracting position points between the left road boundary line and the right road boundary line (FiG. 1: 20, 24; [0028]: “The camera ECU 20 extracts detection point data corresponding to the target object from the large amount of detection point data acquired from the millimeter-wave radar 14”; FIG. 1: 24; [0031]: “As shown in FIG. 1, the camera ECU 20 comprises an image portion search means 22, a detection point extracting means 24; FIG. 2: S2, S3; [0036]: “detection point data corresponding to the target object is extracted by the processing of steps S2 and S3, steps S2 and S3 correspond to the detection point extracting means 24”); and projecting the position points between the left road boundary line and the right road boundary line onto an image (FIG. 1: 20; FIG. 2: S3; [0035]: “The camera ECU 20 performs coordinate transformation from the coordinate system of the millimeter-wave radar 14 to the coordinate system of the monocular camera 12, for each of the grouped detection point data, and calculates, for each of the detection point data, a corresponding position p in the image data G”), and detecting, based on projection points of the position points on the image, a target obstacle in front of the vehicle” (FIG. 2: S9; [0046]: Next, at step S9, the DSS ECU 30 calculates information relating to the target object, based on the detection point data and the image data. In other words, the DSS ECU 30 calculates information such as the position and width of the target object from the direction data and the distance data included in the detection point data corresponding to the target object”).
	With respect to claim 11, Tan et al. discloses: “a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions, when executed by a processor, cause the processor to perform operations ([0033]: “The computer readable medium 28 can also be used for storing the instructions of the system 10 to be executed by the one or more processors 22, including an operating system, such as the Windows or the Linux operating system. The computer readable medium 29 can include a combination of volatile memory, such as RAM memory, and non-volatile memory, such as flash memory, optical disk(s), and/or hard disk(s)”), the operations comprising: detecting, by a camera (FIG. 1: 14; [0034]: “an image sequence from the camera 14 of FIG. 1 is processed for detecting the boundaries of the lane”), a left road boundary line and a right road boundary line of a road ([0035]: “A lane is defined as a stretch of the road with lane boundaries on either side”) on which a vehicle is located ([0010]: “processing the image data to detect the boundaries of a lane of the host vehicle”).
	In addition, Nanami discloses: “detecting, by a millimeter-wave radar (Fig. 1: 14; [0023]: The object detecting device 10, which is a device for detecting a predetermined target object (an obstacle such as another vehicle or a fallen object), comprises a monocular camera 12, a millimeter-wave radar 14, and an object detecting unit 16”), position points of candidate obstacles in front of a vehicle; ([0025]: “The millimeter-wave radar 14 is a radar detecting unit attached nearby the monocular camera 12 at the front of the vehicle to detect a an object ahead of the vehicle. The millimeter-wave radar 14 …  acquires detection point data including data of the distance to an object existing in the range by detecting a wave reflected therefrom”); separating the position points of the candidate obstacles according to the left road boundary line and the right road boundary line of the road on which the vehicle is located (FIG. 1: 20; FIG. 2: S2, S3; [0036]: “at step S3, the camera ECU 20 determines whether each detection point data grouped at step S2 corresponds to the image portion of the target object searched at step S1. If the grouped detection point data and the image portion of the target object exist in an overlapping position in the image data, the camera ECU 20 determines that the grouped detection point data corresponds to the target object and proceeds to step S4. On the other hand, the camera ECU 20 terminates the processing if none of the grouped detection point data corresponds to the image portion of the target object”), and extracting position points between the left road boundary line and the right road boundary line (FiG. 1: 20, 24; [0028]: “The camera ECU 20 extracts detection point data corresponding to the target object from the large amount of detection point data acquired from the millimeter-wave radar 14”; FIG. 1: 24; [0031]: “As shown in FIG. 1, the camera ECU 20 comprises an image portion search means 22, a detection point extracting means 24; FIG. 2: S2, S3; [0036]: “detection point data corresponding to the target object is extracted by the processing of steps S2 and S3, steps S2 and S3 correspond to the detection point extracting means 24”); projecting the position points between the left road boundary line and the right road boundary line onto an image (FIG. 1: 20; FIG. 2: S3; [0035]: “The camera ECU 20 performs coordinate transformation from the coordinate system of the millimeter-wave radar 14 to the coordinate system of the monocular camera 12, for each of the grouped detection point data, and calculates, for each of the detection point data, a corresponding position p in the image data G”); and detecting, based on projection points of the 5 position points on the image, a target obstacle in front of the vehicle” (FIG. 2: S9; [0046]: Next, at step S9, the DSS ECU 30 calculates information relating to the target object, based on the detection point data and the image data. In other words, the DSS ECU 30 calculates information such as the position and width of the target object from the direction data and the distance data included in the detection point data corresponding to the target object”).
Nanami discloses: “the detecting, based on the projection points of the position points on the image, the target obstacle in front of the vehicle (FIG. 2: S9; [0046]: Next, at step S9, the DSS ECU 30 calculates information relating to the target object, based on the detection point data and the image data. In other words, the DSS ECU 30 calculates information such as the position and width of the target object from the direction data and the distance data included in the detection point data corresponding to the target object”) comprises: detecting a type of the target obstacle according to projection points of the position points on the image; and calculating a distance between the target obstacle and the vehicle based on the projection points of the position points on the image and predetermined position points occupied by the vehicle” (FIG. 2: S9; [0046]: Next, at step S9, the DSS ECU 30 calculates information relating to the target object, based on the detection point data and the image data. In other words, the DSS ECU 30 calculates information such as the position and width of the target object from the direction data and the distance data included in the detection point data corresponding to the target object”).

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. in view of Nanami and US Patent Application Publication No. 20200210726 (Yang et al). 
	Claims 2, 7 and 12 are dependent upon claims 1, 6 and 11, respectively.  As discussed above, claims 1, 6 and 11 are disclosed by the combination of Tan et al. and Nanami.  Thus, those limitations of claims 1, 6 and 11 that are recited in claims 2, 7 and 12, respectively, are also disclosed by the combination of Tan et al. and Nanami.  
	In addition with respect to claims 2, 7 and 12, Nanami further discloses: “acquiring, on the image, regions of interest (ROIs) corresponding to the projection points (FIG. 2: S4, S5, S8; [0037]: “the camera ECU 20 determines whether the detection point data corresponding to the target object exists within a range of the image portion of the target object. If the detection point data corresponding to the target object exists within the width of the image portion of the target object, the camera ECU 20 proceeds to step S8. If, on the other hand, the detection point data corresponding to the target object does not exist within a range of the width of the image portion of the target object, the camera ECU 20 proceeds to step S5”); and detecting the target obstacle in front of the vehicle according to the detection results of the ROIs corresponding to the projection points” (FIG. 2: S9; [0046]: Next, at step S9, the DSS ECU 30 calculates information relating to the target object, based on the detection point data and the image data. In other words, the DSS ECU 30 calculates information such as the position and width of the target object from the direction data and the distance data included in the detection point data corresponding to the target object”).
	However, the combination of Tan et al. and Nanami does not clearly disclose the remaining limitations of the claims.  To that end, Yang et al. discloses: calculating detection results of the ROIs ([0043]: “locations of bounding shapes (e.g., bounding boxes, rectangles, squares, circles, polygons, etc.) corresponding to the objects or obstacles represented by the image data”) corresponding to the projection points through a depth convolution network ([0007]: “Systems and methods are disclosed that accurately and robustly predict distances to objects or obstacles in an environment using a deep neural network (DNN) trained with sensor data—such as LIDAR data, RADAR data, SONAR data, image data, and/or the like”), wherein a detection result comprises: a detection result indicting existence of an obstacle or a detection result indicting non-existence of an obstacle (FIG. 1: 104, FIG. 2: 214, 218; [0071]: “the machine learning model(s) 104 may use as input one or more images (or other data representations) represented by the sensor data 102 to generate the distance(s) 106 (e.g., represented as a depth map in image space) and/or object detections (e.g., locations of bounding shapes corresponding to objects and/or obstacles depicted in the sensor data 102)) as output”).  It is respectfully Tan et al. and Nanami with the invention of Yang et al. in order to provide a depth/deep neural network for object detection (e.g., see Yang et al. @ [0007]).

Allowable Subject Matter
Claims 3, 4, 8, 9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Myron Wyche/                    3/23/2022
Primary Examiner               AU2644